TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00046-CV



                         Kirk Koether and Vicki Koether, Appellants

                                                 v.

    Amber Novasad-White, Individually and d/b/a Nova Tech Foundation Repair, and
     John Novosad, Individually and d/b/a Nova Tech Foundation Repair, Appellees


        FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
         NO. 15,280, HONORABLE REVA TOWSLEE-CORBETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On August 5, 2015, this Court notified appellants that their brief was due on

July 17, 2015, and was overdue. The Clerk requested a response by August 17, 2015, and notified

appellants that the appeal would be dismissed for want of prosecution if they did not respond to this

Court by that date. Appellants have not filed their brief or otherwise responded. Accordingly, we

dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: August 28, 2015